Since the verdict in this case was for the plaintiff, the only ground upon which a motion for a new trial, at her instance, could have been granted was that the verdict was inadequate. While other grounds for a new trial were incorporated in the motion, viz. that the suggestion was brought out as to the religion of the plaintiff, yet we do not think the plaintiff was in a position to raise this question, if indeed it was a question, for the reason that the plaintiff permitted the defendant to bring this testimony out, and permitted it to show without objection the religious affiliations of the plaintiff, and it strikes us as being rather speculative, to say the least, to sit by and allow this to be done and then to assign, as a ground for granting her a new trial, that the same was done. But should the trial court have granted the motion for a new trial in this case? The decisions in this state are clear to the point that damages in such as the instant case are left by the law to the sound discretion of the jury, and in such a case, under the law, the verdict of a jury should not be disturbed upon the grounds of excessiveness or inadequacy, except in those cases where it has been plainly produced by passion, prejudice, or other improper motive. The amount allowed the plaintiff by the jury in this case was substantial, and was not so greatly inadequate as to indicate that the jury in fixing the amount was actuated by improper motives. The injuries to the plaintiff were serious and painful; but as the law is in such a case unable to furnish a certain rule for the measurement of damages, the jury, and the jury alone, in their sound discretion and judgment, after considering all the evidence, had the right to say what sum should be awarded the plaintiff as compensation to her for her injuries. Montgomery Light  Traction Co. v. King, 187 Ala. 619,65 So. 998, L.R.A. 1915F, 491, Ann. Cas. 1916B, 449; Mobile  Ohio R. Co. v. Brassell, 188 Ala. 349, *Page 490 66 So. 447; Miller v. So. Bell Tel.  Tel. Co.,195 Ala. 408, 70 So. 730.
We cannot predicate the presumption in this case, that the verdict, although under the facts a trial court might have sustained a verdict in favor of the plaintiff for a larger amount, was produced on account of passion or prejudice or improper motive. We would hate to even think that the religious belief of a party had anything to do with the jury's verdict in this case, and certainly we cannot indulge such a presumption where there is no testimony upon which to base such a presumption.
The judgment of the trial court in setting aside the verdict of the jury and granting a new trial is therefore reversed, and a judgment is here rendered overruling the said motion.
Reversed and rendered.